—In an action, inter alia, to recover damages for trespass, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Winick, J.), dated June 4, 1998, as granted that branch of the cross motion of the defendant L.A. Sesto Construction Corp. which was for partial summary judgment dismissing the fourth and sixth causes of action asserted in the complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly dismissed the fourth and sixth causes of action to recover punitive damages for conversion and trespass, respectively, as there is no evidence that the defendants “acted with actual malice involving intentional wrongdoing, or that [their] conduct amounted to a wanton, willful, or reckless disregard of right of possession” (see, Ligo v Gerould, 244 AD2d 852; UA-Columbia Cablevision v Fraken Bldrs., 114 AD2d 448; MacKennan v Bern Realty Co., 30 AD2d 679; Litwin v Town of Huntington, 248 AD2d 361, 362). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.